NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1875-19
                                                                   A-3530-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ERIC PATTERSON,

     Defendant-Appellant.
________________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAHSAAD J. NORWOOD,

     Defendant-Appellant.
________________________

                   Argued (A-3530-19) and Submitted (A-1875-19)
                   October 13, 2021 – Decided February 28, 2022

                   Before Judges Currier, DeAlmeida and Smith.
            On appeal from the Superior Court of New Jersey, Law
            Division, Hudson County, Indictment No. 16-09-1175,
            and Atlantic County, Indictment No. 18-10-1800.

            Joseph E. Krakora, Public Defender, attorney for
            appellant Eric Patterson in A-1875-19 (Susan L.
            Romeo, Assistant Deputy Public Defender, of counsel
            and on the brief).

            Susan L. Romeo, Assistant Deputy Public Defender,
            argued the cause for appellant Rahsaad Norwood in
            A-3530-19 (Joseph E. Krakora, Public Defender,
            attorney; Susan L. Romeo, of counsel and on the brief).

            Esther Suarez, Hudson County Prosecutor, attorney for
            respondent State of New Jersey in A-1875-19
            (Stephanie Davis Elson, Assistant Prosecutor, on the
            brief).

            Steven K. Cuttonaro, Deputy Attorney General, argued
            the cause for respondent State of New Jersey in A-
            3530-19 (Andrew J. Bruck, Acting Attorney General,
            attorney; Steven K. Cuttonaro, of counsel and on the
            brief).

PER CURIAM

      After guilty pleas in separate, unrelated cases, defendants Eric Patterson

and Rahsaad Norwood were convicted of first-degree homicide and related

charges. Patterson pled guilty to two counts of first-degree vehicular homicide

and second-degree assault-by-auto.     He was sentenced to two consecutive

twelve-year sentences on the first-degree counts and a consecutive five-year

term on the second-degree count for a total of twenty-nine years' imprisonment.

                                                                          A-1875-19
                                       2
Norwood pled guilty to one count of first-degree aggravated manslaughter and

was sentenced to twenty-five years' imprisonment.

      We consolidated these matters to address both defendants' argument on

appeal that N.J.S.A. 2C:44-1(b)(14), recently enacted by the Legislature, and

which requires courts to consider a defendant's youth as a mitigating factor at

sentencing in certain cases, should apply retroactively. This is Norwood's sole

issue on appeal. Patterson also argues his sentencing court committed error

when it: applied a rebuttable presumption in favor of consecutive sentences;

improperly found aggravating factor three; and failed to consider the length of

the individual terms on remand. We reject the arguments of both defendants as

to all issues and affirm.

                                       I.

                             A. State v. Patterson

      On March 5, 2016, Patterson, age twenty-three at the time, bought and

ingested phencyclidine (PCP), then drove his girlfriend's car from Jersey City

towards North Bergen.       While driving under the influence of PCP, he

disregarded several stop signs and red lights. Patterson struck pedestrians Noel

Herrera, Bryan Rodriguez, and Manuel Sanchez near Union High School when




                                                                          A-1875-19
                                       3
he crossed the solid double-yellow line and drove on the sidewalk. Herrera and

Rodriguez died as a result of the accident and Sanchez sustained a broken l eg.

      Patterson was charged with five counts: first-degree aggravated

manslaughter for causing the death of Herrera, N.J.S.A. 2C:11-4(a); first-degree

aggravated manslaughter for causing the death of Rodriguez, N.J.S.A. 2C:11 -

4(a); first-degree vehicular homicide for recklessly driving a vehicle within

1000 feet of a school and causing the death of Herrera, N.J.S.A. 2C:11-5(b)(3);

first-degree vehicular homicide for recklessly driving a vehicle within 1000 feet

of a school and causing the death of Rodriguez, N.J.S.A. 2C:11-5(b)(3); and

second-degree aggravated assault by auto for causing serious bodily injury to

Sanchez within 1000 feet of a school, N.J.S.A. 2C:12(1)(c)(3).

      Before trial, Patterson pled guilty to two counts of first-degree vehicular

homicide and one count of second-degree assault by auto. At sentencing, the

State recommended consecutive twelve-year sentences for the vehicular

homicide charges, subject to the No Early Release Act (NERA), and a

consecutive five-year sentence for the assault by auto charge. Patterson asked

the court to impose consecutive ten-year sentences on the homicide charges and

a consecutive five-year sentence on the assault-by-auto charge.            After

considering the aggravating and mitigating factors, the sentencing court f ound


                                                                           A-1875-19
                                       4
aggravating factors three and nine applied to the case. In doing so, the court

relied on Patterson's admission that his drug addiction went unaddressed for

years, as well as his juvenile adjudication history.

        Next, the court rejected mitigating factors seven and nine. In rejecting

mitigating factor seven, the court reasoned that Patterson had "a prior

delinquency." The court also found mitigating factor nine did not apply because

the factor conflicted with aggravating factor three.

        The court found the aggravating factors substantially outweighed the non-

existent mitigating factors and sentenced Patterson to two consecutive twelve -

year sentences for first-degree vehicular homicide subject to NERA and a

consecutive sentence of five years on the assault-by-auto charge. Although the

court imposed the three sentences consecutively, the court failed to place on the

record the statement of reasons required under Yarbough.1

        On appeal, Patterson argued the court failed to conduct a comprehensive

Yarbough analysis when it imposed consecutive sentences. We agreed and then

remanded for resentencing. 2




1
    State v. Yarbough, 100 N.J. 627 (1985).
2
    State v. Patterson, No. A-4340-17 (App. Div. Jan. 9, 2019).
                                                                           A-1875-19
                                        5
      At resentencing, Patterson renewed his argument for ten-year sentences

on the vehicular homicide charges and a consecutive five-year sentence on the

assault by auto charge. He also sought three concurrent terms for each offense

or, in the alternative, two consecutive terms on the homicide charges and a

concurrent sentence of five years on the assault by auto charge.

      The sentencing court rejected Patterson's argument. The court noted

Patterson never argued for concurrent terms at the initial sentencing. The court

stated that there was "some confusion as to the scope of the remand[,] and

notably what the Appellate Division meant by 'that issue.'" The court found the

remand was "about the consecutive versus concurrent" issue and not a

reconsideration of the length of the individual terms. The court stated: "[t]here

is no basis to modify the [twelve]-year sentence on counts [three] and [four] to

[ten] years as defense counsel argues. It's just not before me right now."

      Thereafter, the court reweighed the aggravating and mitigating factors and

found that the aggravating factors substantially outweighed the mitigating

factors. It next conducted a Yarbough analysis to determine whether the twelve-

year sentences should run concurrently or consecutively. The court found that

the crimes were not wholly independent of each other, they occurred "nearly

simultaneously," and the circumstances indicated "a single period of aberrant


                                                                             A-1875-19
                                       6
behavior." Therefore, the court noted that "three of the five factors" supported

the imposition of concurrent terms.

      Despite most factors supporting the imposition of concurrent terms, the

sentencing court relied on our decision in State v. Locane, 454 N.J. Super. 98

(App. Div. 2018), to reimpose the three consecutive sentences. In Locane, we

stated:

            [B]ecause of the very nature of a drunken driving
            collision that results in multiple victims, and the
            analytical structure of Yarbough, which heavily weighs
            the circumstances of an offense, such as multiple
            victims, a rebuttable presumption is created. Where
            there are multiple victims, the starting point of the
            sentence calculus is consecutive sentences . . . . The
            starting point . . . is that where a crash results in
            multiple victims, a judge begins from consecutive
            sentences and works down from there.

           [Id. at 133.]

      The sentencing court concluded that here, as in Locane, the "rebuttable

presumption of consecutive terms" applied where the accident resulted in the

death of two teenagers and "serious injuries to a third." Relying upon the Locane

rebuttable presumption as its starting point, the sentencing court imposed

consecutive sentences on Patterson again.

      Twelve months after Patterson was sentenced, the Legislature enacted

N.J.S.A. 2C:44-1(b)(14), establishing a new mitigating factor that may apply in

                                                                           A-1875-19
                                       7
the sentencing calculus if "[t]he defendant was under [twenty-six] years of age

at the time of the commission of the offense." L. 2020, c. 110 (eff. Oct. 19,

2020).

      On appeal, Patterson raises the following points:

          I.   THIS MATTER MUST BE REMANDED FOR A
               SECOND   RESENTENCING   BECAUSE THE
               REMAND COURT APPLIED A REBUTTABLE
               PRESUMPTION IN FAVOR OF CONSECUTIVE
               SENTENCES, WHICH THE NEW JERSEY
               SUPREME COURT HAS REJECTED.

         II.   THIS MATTER MUST BE REMANDED FOR
               RESENTENCING BECAUSE THE TRIAL COURT
               IMPROPERLY BASED ITS FINDINGS ON THE
               AGGRAVATING AND MITIGATING FACTORS IN
               LARGE PART ON ITS PERSONAL BELIEFS
               REGARDING DRUG ADDICTION, WHICH HAD
               NO SUPPORT IN THE RECORD AND WHICH ARE
               CONTRARY TO THE ENTIRE PREMISE OF NEW
               JERSEY'S STATEWIDE DRUG COURT PROGRAM.

     III.      THIS MATTER MUST BE REMANDED FOR
               RESENTENCING BECAUSE THE TRIAL COURT
               ERRONEOUSLY BELIEVED IT WAS PRECLUDED
               FROM CONSIDERING DEFENDANT'S RENEWED
               REQUEST FOR LESSER OR CONCURRENT
               TERMS AS PART OF THE YARBOUGH
               ANALYSIS.

     IV.       DEFENDANT'S  SENTENCE     SHOULD   BE
               REVERSED AND THE MATTER REMANDED
               BECAUSE DEFENDANT IS ENTITLED TO HAVE
               THE COURT CONSIDER HIS YOUTH AS A


                                                                         A-1875-19
                                       8
           MITIGATING FACTOR IN ACCORDANCE WITH
           P.L. 2020, CHAPTER 110.

              1. THE OCTOBER 19, 2020, STATUTORY
                 AMENDMENT TO THE N.J.S.A. 2C:44-
                 1(B) LIST OF MITIGATING FACTORS.

              2. DEFENDANT      AND      SIMILARLY
                 SITUATED     DEFENDANTS       ARE
                 ENTITLED TO A REMAND UNDER
                 THE PROVISIONS OF THE SAVINGS
                 STATUTE, N.J.S.A. 1:1-15, BECAUSE
                 THE AMENDMENT: PERTAINED TO A
                 MODE    OF    PROCEDURE,      THE
                 PROCEEDINGS ON THE INDICTMENT
                 ARE ONGOING, AND A REMAND IS
                 PRACTICABLE.

      V.   THE AMENDMENT TO N.J.S.A. 2C:44-1 SHOULD
           BE APPLIED TO DEFENDANT'S PENDING
           APPEAL UNDER THE TIME-OF-DECISION RULE,
           BECAUSE IT WAS AN AMELIORATIVE REVISION
           THAT THE LEGISLATURE ENACTED TO BE
           EFFECTIVE IMMEDIATELY.

                           B. State v. Norwood

     On August 9, 2018, Norwood, Michael McLoughlin, and other

acquaintances were engaged in a dice game for money in front of an apartment

building in Atlantic City. During the game, Norwood won more money than

McLoughlin.    After the dice game ended, Norwood left the area while

McLoughlin stayed. Soon thereafter, Norwood learned that McLoughlin was

looking to buy marijuana from him. Norwood further learned that McLoughlin

                                                                      A-1875-19
                                     9
was upset over his dice game losses and intended to rob him to get his money

back.

        Due to his fear of being robbed, Norwood armed himself with a gun before

going to the agreed-upon location where the drug buy was to take place. At the

place of the sale, McLoughlin bent over to reach for something, which alarmed

Norwood. Norwood then fired a single shot, striking McLoughlin in the head

and killing him. Norwood was twenty-one years old at the time of the shooting.

        On October 24, 2018, Norwood was charged with first-degree murder,

N.J.S.A. 2C:11-3(a)(1)(2); second-degree unlawful possession of a handgun

without a permit, N.J.S.A. 2C:39-5(b)(1); second-degree possession of a weapon

for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1); and second-degree certain

persons not to have a weapon, N.J.S.A. 2C:39-7(b)(1). A little over fifteen

months later, Norwood pled guilty to an amended charge of first-degree

aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1).

        At sentencing, Norwood argued that mitigating factor five, the victim

induced or facilitated defendant's conduct, N.J.S.A. 2C:44-1(b)(5), and factor

eight, defendant's conduct was unlikely to reoccur, N.J.S.A. 2C:44-1(b)(8),

should apply because his actions prior to the incident showed he was trying to

further his educational goals by enrolling at community college. However, the


                                                                          A-1875-19
                                       10
court rejected the mitigating factor arguments, finding McLoughlin's

provocation was "insufficient to mitigate . . . [Norwood]'s brazen and violent

conduct" and that Norwood's criminal history projected a "violent trajectory."

      The sentencing court found the aggravating factors substantially

outweighed the non-existent mitigating factors and sentenced Norwood to

twenty-five years imprisonment, subject to NERA. The remaining charges were

dismissed.

      The Legislature enacted N.J.S.A. 2C:44-1(b)(14) seven months after

Norwood was sentenced.

      On appeal, Norwood raises the following two points:

                                   POINT I.
             DEFENDANT'S      SENTENCE SHOULD   BE
             REVERSED AND THE MATTER REMANDED,
             BECAUSE DEFENDANT IS ENTITLED TO HAVE
             THE COURT CONSIDER HIS YOUTH AS A
             MITIGATING FACTOR IN ACCORDANCE WITH
             P.L. 2020, CHAPTER 110.

                                  POINT II.
             THE AMENDMENT TO N.J.S.A. 2C:44-1(b)
             SHOULD BE APPLIED TO DEFENDANT'S
             PENDING APPEAL UNDER THE TIME-OF-
             DECISION RULE, BECAUSE IT WAS AN
             AMELIORATIVE   REVISION THAT    THE
             LEGISLATURE ENACTED TO BE EFFECTIVE
             IMMEDIATELY.


                                                                          A-1875-19
                                      11
                                           II.

              The Youth Mitigating Factor – N.J.S.A. 2C:44-1(b)(14)

      We first address the common question. Both Norwood and Patterson

argue their sentences should be vacated and that they should be sentenced in

accordance with the newly enacted criteria set forth in N.J.S.A. 2C:44-1(b)(14),

even though their respective sentences were handed down months before its

enactment. We disagree.

   The question of whether a newly enacted law applies retroactively "is a

purely legal question of statutory interpretation" based on legislative intent.

State v. J.V., 242 N.J. 432, 442 (2020) (quoting Johnson v. Roselle EZ Quick

LLC, 226 N.J. 370, 386 (2016)). "To determine the Legislature's intent, we look

to the statute's language and give those terms their plain and ordinary meaning

. . . ." Ibid. (citing DiProspero v. Penn, 183 N.J. 477, 492 (2005)). If the statute's

language clearly reflects the Legislature's intent, our review is complete. Id. at

443. However, when the statutory language is ambiguous and leads to more

than one plausible interpretation, "we may resort to 'extrinsic interpretative aids,

including legislative history,' to determine the statute's meaning." Ibid. (quoting

State v. S.B., 230 N.J. 62, 68 (2017)).




                                                                               A-1875-19
                                          12
      "When the Legislature does not clearly express its intent to give a statute

prospective application, a court must determine whether to apply the statute

retroactively." Ibid. (quoting Twiss v. State, Dep't of Treasury, Off. of Fin

Mgmt., 124 N.J. 461, 467 (1991)). When dealing with criminal laws, courts

presume that the Legislature intended them to have prospective application only.

Ibid. Consistent with the presumption in favor of prospective application, our

savings statute also "establishes a general prohibition against retroactive

application of penal laws . . . ." State v. Chambers, 377 N.J. Super. 365, 367

(App. Div. 2005).

      Our Supreme Court has recognized three exceptions to the presumption of

prospective application. J.V., 242 N.J. at 444. Those exceptions apply when:

            (1) the Legislature provided for retroactivity expressly,
            either in the language of the statute itself or its
            legislative history, or implicitly, by requiring
            retroactive effect to "make the statute workable or to
            give it the most sensible interpretation"; (2) "the statute
            is ameliorative or curative"; or (3) the parties'
            expectations warrant retroactive application.

            [Ibid. (quoting Gibbons v. Gibbons, 86 N.J. 515, 522-
            23 (1981)).]

      A curative change to a statute is limited to acts that "remedy a perceived

imperfection in or misapplication of the statute." Pisack v. B & C Towing, Inc.,

240 N.J. 360, 371 (2020) (quoting James v. N.J. Mfrs. Ins. Co., 216 N.J. 552,

                                                                           A-1875-19
                                       13
564 (2014)). A curative change does not "alter the act in any substantial way,

but merely clarifie[s] the legislative intent behind the [previous] act." Ibid.

(alterations in original) (quoting James, 216 N.J. at 564).

      An ameliorative statute "refers only to criminal laws that effect a

reduction in a criminal penalty." Perry v. N.J. State Parole Bd., 459 N.J. Super.

186, 196 (App. Div. 2019) (citations omitted). To be considered for retroactive

application, an ameliorative statute "must be aimed at mitigating a legislatively

perceived undue severity in the existing criminal law." State in Int. of J.F., 446

N.J. Super. 39, 55 (App. Div. 2016) (quoting Kendall v. Snedeker, 219 N.J.

Super. 283, 286 n.1 (App. Div. 1987)).

      We find N.J.S.A. 2C:44-1(b)(14) is not curative because it does not

remedy an imperfection or misapplication of a statute, nor does it clarify

legislative intent; rather, it created a new mitigating factor for courts to consider

when sentencing youthful offenders. See L. 2020, c. 110; see also In re D.C.,

146 N.J. 31, 51 (1996).        The new statute is ameliorative, however, the

Legislature stated that the statute was to "take effect immediately." L. 2020, c.

110. It is well-settled that when the Legislature gives a statute an immediate or

future enactment date, it intends to afford the newly enacted statute prospective

application only.     See Pisack, 240 N.J. at 370 (statute "take[s] effect


                                                                               A-1875-19
                                        14
immediately" on the day of its enactment); J.V., 242 N.J. at 435 (statute applies

in the future when the effective date is after the date of the statute's ratification).

We are satisfied that principle applies here because "had the Legislature

intended an earlier date for the law to take effect, that intention could have been

made plain in the very section directing when the law would become effective."

J.V., 242 N.J. at 445 (quoting James, 216 N.J. at 568). This clear, unambiguous

statement by the Legislature leads us to conclude that they intended the law to

be applied prospectively.

      Applying these statutory construction principles to each case, the record

shows Norwood had been sentenced seven months and Patterson sentenced more

than twelve months before the effective date of L. 2020, c. 110. Consequently,

we find neither defendant is entitled to retroactive application of the amended

statute.

                                         III.

                           Patterson's Remaining Claims

                               A. Standard of Review

      Turning to Patterson's remaining claims on appeal, we employ a

deferential standard and "must not substitute [our] judgment for that of the

sentencing court." State v. Fuentes, 217 N.J. 57, 70 (2014). The sentence must


                                                                                A-1875-19
                                         15
therefore be affirmed unless (1) the trial court failed to follow the sentencing

guidelines; (2) the court's findings of aggravating and mitigating factors were

not based on competent and credible evidence in the record; or (3) "the [court's]

application of the guidelines to the facts of [the] case makes the sentence clearly

unreasonable so as to shock the judicial conscience." Ibid. (quoting State v.

Roth, 95 N.J. 334, 364-65 (1984)).

      In determining the appropriate sentence to impose within the statutory

range, the sentencing court must first identify any relevant aggravating and

mitigating factors set forth in N.J.S.A. 2C:44-1(a) and (b) and provide the

evidential basis for each. State v. Case, 220 N.J. 49, 64 (2014). Thereafter, the

court must balance those relevant aggravating and mitigating factors by

qualitatively assessing each factor and assigning it appropriate weight given the

nature of the case. Fuentes, 217 N.J. at 72-73. Findings of any factors "must be

supported by competent, credible evidence in the record" to ensure that

"[s]peculation and suspicion [do] not infect the sentencing process . . . ." Case,

220 N.J. at 64.




                                                                             A-1875-19
                                       16
                        B. The Rebuttable Presumption

      Patterson first argues the court incorrectly found a rebuttable presumption

pursuant to Locane as part of its justification for imposing three consecutive

sentences. We agree, but we find the error does not warrant reversal.

      When defendants are subject to multiple sentences for more than one

offense, the Code of Criminal Justice empowers trial court judges with the

discretion to decide whether those sentences should run concurrently or

consecutively. N.J.S.A. 2C:44-5(a)-(b). To promote sentencing uniformity

while preserving a reasonable amount of discretion for the sentencing court,

Yarbough established guidelines to assist judges in deciding whether to impose

concurrent or consecutive sentences. State v. Liepe, 239 N.J. 359, 372 (2019)

(citing State v. Carey, 168 N.J. 413, 422 (2001)).

      Yarbough tells us:

            (1) there can be no free crimes in a system for which
            the punishment shall fit the crime;

            (2) the reasons for imposing either a consecutive or
            concurrent sentence should be separately stated in the
            sentencing decision;
            (3) some reasons to be considered by the sentencing
            court should include facts relating to the crimes,
            including whether or not:

                 (a) the crimes and their objectives           were
                 predominantly independent of each other;

                                                                           A-1875-19
                                      17
                 (b) the crimes involved separate acts of violence or
                 threats of violence;

                 (c) the crimes were committed at different times or
                 separate places, rather than being committed so
                 closely in time and place as to indicate a single
                 period of aberrant behavior;

                 (d) any of the crimes involved multiple victims;

                 (e) the convictions for which the sentences are to
                 be imposed are numerous;

            (4) there should be no double counting of aggravating
            factors; [and]

            (5) successive terms for the same offense should not
            ordinarily be equal to the punishment for the first
            offense . . . .

            [100 N.J. at 643-44.]

      While the guidelines encourage sentencing uniformity, the Court has

stressed "that the Yarbough guidelines are just that – guidelines." Carey, 168

N.J. at 427.   Therefore, courts should apply the five factual inquiries of

Yarbough "qualitatively, not quantitatively." Ibid. "[A] sentencing court may

impose consecutive sentences even though a majority of the Yarbough factors

support concurrent sentences." Id. at 427-28. See State v. Perry, 124 N.J. 128,

177 (1991) (upholding imposition of consecutive sentences despite four of

Yarbough's five factors militated in favor of concurrent sentences).


                                                                         A-1875-19
                                      18
        In Patterson's resentencing, the court discussed Carey and its general

proposition that "in vehicular homicide cases, the multiple-victims factor is

entitled to great weight and should ordinarily result in the imposition of at least

two consecutive terms when multiple deaths or serious bodily injuries have been

inflicted upon multiple victims by the defendant." 168 N.J. at 429-30. The

sentencing court also relied on Locane, and then distinguished the facts in Liepe,

finding that, unlike in Liepe, Patterson "was traveling at a high rate of speed in

a school zone"; "was seen running red lights"; and his actions were "reckless." 3

        On February 14, 2019, the sentencing court found that there was a

"rebuttable presumption" for the imposition of consecutive sentences when a

defendant causes multiple deaths in an automobile accident, and resentenced

Patterson. However, on August 6, 2019, our Supreme Court decided Liepe, and

explicitly rejected the notion of a rebuttable presumption in favor of consecutive

sentences. 239 N.J. at 377.

        The Liepe Court noted that "[l]ike any Yarbough analysis, the sentencing

court's determination regarding consecutive and concurrent terms in the

vehicular homicide setting turns on a careful evaluation of the specific case."

Ibid.


3
    State v. Liepe, 453 N.J. Super. 126 (App. Div. 2018).
                                                                             A-1875-19
                                       19
      In a footnote, the Liepe Court added:

            We accordingly disagree with the comment made by the
            Appellate Division in another case, in which it opined
            that, in Carey, the Court created a "rebuttable
            presumption" that a trial court should impose
            consecutive sentences "when a drunken driver's use of
            a motor vehicle results in multiple victims."

            [Id. at 376 n.5 (quoting Locane, 454 N.J. Super. at 131-
            32).]

      Even though the sentencing court's analysis was undone by Liepe, this

alone does not warrant a reversal. The Liepe Court's rejection of Locane was

not available to Patterson as an argument at resentencing.          Under these

circumstances, we review Patterson's argument under the plain error rule, which

tells us a decision should only be overturned if it "possesse[s] a clear capacity

[of] producing an unjust result." State v. Melvin, 65 N.J. 1, 18 (1974).

      We are not persuaded that the sentencing court's use of the now-rejected

Locane rebuttable presumption at resentencing had "a clear capacity [to]

produc[e] an unjust result."   Ibid.   When Yarbough guidelines are applied

qualitatively to these facts, we find more than sufficient evidence in the record

to conclude there was no unjust result. The sentencing court was well within its

discretion under Carey to "impose consecutive sentences even though a majority

of the Yarbough factors support concurrent sentences." 168 N.J. at 427-28.


                                                                           A-1875-19
                                       20
                         C. Aggravating Factor Three

      Patterson next argues that the court erred in finding aggravating factor

three because "the court relied heavily on its personal beliefs regarding drug

addiction." More specifically, he claims that the sentencing court's personal

beliefs regarding drug addiction, unsupported by any evidence, should not have

played a role in sentencing. We disagree with the premise of the argument, and

we find the sentencing court relied on the record to make its findings.

      Aggravating factor three considers "[t]he risk that the defendant will

commit another offense . . . ." N.J.S.A. 2C:44-1(a)(3). The sentencing court

found it applied in this matter because "of [Patterson]'s . . . testimony

acknowledging [his] continued battle with PCP and marijuana." Patterson's pre -

sentence report clearly indicates that he began using marijuana at the age of

fifteen and PCP at the age of nineteen. His addiction went unaddressed for years

despite his family's recommendation that he seek treatment. The court's finding

of aggravating factor three was based on competent and credible evidence in the

record, including but not limited to Patterson's own admissions.

             D. The Length of Patterson's Consecutive Sentences

      Patterson next argues the sentencing court erred in limiting the

resentencing to the imposition of consecutive sentences without consideration


                                                                          A-1875-19
                                      21
of the length of the individual terms. We are satisfied that a plain reading of the

remand order clearly directs the sentencing court to provide the required

statement of reasons in support of its imposition of consecutive sentences. We

discern no reversible error in the sentencing court's decision to reject Patterson's

argument at resentencing for ten-year terms. We find any remaining arguments

defendant has made on appeal to be without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                              A-1875-19
                                        22